FELED

JUL 24 2019
UNITED STATES DISTRICT COURT

Cl istr
FOR THE DISTRICT OF COLUMBIA Courts for ine oni one

 

Taquan Gullett, / +)
Plaintiff, 5
V. 5 Civil Action No. 19-2015 (UNA)
James C. Duff et al., ,
Defendants. 5
)
| MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff's_pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis .
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown y. Califano, 75 F.R.D. 497, 498
(D.D.C. 1977). A complaint “that is excessively long, rambling, disjointed, incoherent, or full of

irrelevant and confusing material will patently fail [Rule 8(a)’s] standard, and so will a complaint
.
that contains an untidy assortment of claims that are neither plainly nor concisely stated, nor
meaningfully distinguished from bold conclusions, sharp harangues and personal comments.”
Jiggetts v. D.C., 319 F.R.D, 408, 413 (D.D.C. 2017), aff'd sub nom. Cooper v. D.C., No. 17-7021,
2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The instant complaint fits the bill.

Plaintiff is a federal prisoner at the United States Penitentiary in Coleman, Florida,

purportedly suing under the Administrative Procedure Act, 5 U.S.C. §§ 702 et seg., 42 U.S.C.
| § 1981, and the mandamus statute, 28 U.S.C. § 1361. See Compl. at 3. Plaintiff and his mother
are “no strangers” to the United States District Court for the Middle District of Florida, where
“each” has a history of filing “patently frivolous and vexatious” complaints. Gullett-Fl v.
Corrigan, No. 3:17-cv-881-J-32JBT, 2017 WL 10861313, at *1 (M.D. Fla. Sept. 20, 2017). Asa
result, that court has enjoined plaintiff from filing “any action or other matter” in that court “or the
Fourth Judicial Circuit in and for Duval County, Florida,” without prior approval. Id. at *5,

The instant pleading consists of 52 cryptically worded paragraphs that mention, among
other things, “criminal complaints” and “agency action.” The only discernible claim alleges acts
or omissions by the Clerk of the United States Supreme Court. See Compl. { 19 (“The subject-
matter of Agency Order Criminal Complaint #2 is that Supreme Court Clerks Clayton R. Higgins,
Jr. and Scott S. Harris have upon multiple occasions received Affiant’s complete and timely
petitions for writ of certiorari . . . but none of the letters have been answered nor is there any

. evidence said complete and timely Petition has ever been filed.”). But the Supreme Court “has
inherent [and exclusive] supervisory authority over its Clerk.” Jn re Marin, 956 F.2d 339, 340
(D.C. Cir. 1992) (per curiam). So, this “lower court may [not] compel the Clerk of the Supreme
Court to take any action.” Id.; see Panko v. Rodak, 606 F.2d 168, 171 n.6 (7th Cir. 1979), cert.

denied, 444 U.S. 1081 (1980) (“It seems axiomatic that a lower court may not order the judges or
2
officers of a higher court to take an action.”). In all other respects, the complaint simply fails to
provide any notice of a claim and thus will be dismissed.! A separate order accompanies this

Memorandum Opinion.

gt

DATE: July 16 , 2019 United States [istrict wdge

 

' In the injunction order, the Florida court observes that “each time a case is dismissed, anyone
involved with the dismissed case, including the judge, is named as a defendant in the next filing.”
Gullett-El, 2017 WL 10861313, at *1. Asa precautionary matter, plaintiff is advised that in this
circuit, an “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear from
the face of the pleading that the named defendant is absolutely immune from suit on the claims
asserted,” Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C. Cir. 1981), and judges enjoy absolute
immunity from suits based on acts taken in their judicial capacity, so long as they have jurisdiction
over the subject matter, Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981) (per curiam)
(citing cases).
